UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-171636 Inspired Builders, Inc. (Name of small business issuer in its charter Nevada 27-1989147 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 233 Wilshire Boulevard, Suite 830 Santa Monica, California (Address of principal executive offices) (Zip Code) (310) 526-8400 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class: Name of each exchange on which registered: None None Securities registered pursuant to Section 12(g) of the Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox The aggregate market value of the voting and non-voting stock held by non-affiliates of the registrant, as of March 1, 2013, was approximately $0. All executive officers and directors of the registrant have been deemed, solely for the purpose of the foregoing calculation, to be "affiliates" of the registrant. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date, February 28, 2014: 11,125,000. FORM 10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2013 INDEX PAGE PART I ITEM 1. Business. 3 ITEM 1A. Risk Factors. 4 ITEM 1B. Unresolved Staff Comments. 4 ITEM 2. Properties. 4 ITEM 3. Legal Proceedings. 5 ITEM 4. Mine Safety Disclosures. 5 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 5 ITEM 6. Selected Financial Data. 5 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 5 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk. 8 ITEM 8. Financial Statements and Supplementary Data. F-1 ITEM 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 9 ITEM 9A. Controls and Procedures. 9 ITEM 9B. Other Information. 10 PART III ITEM 10. Directors, Executive Officers and Corporate Governance. 10 ITEM 11. Executive Compensation 11 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 12 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 12 ITEM 14. Principal Accounting Fees and Services. 13 PART IV ITEM 15. Exhibits, Financial Statement Schedules 13 SIGNATURES 14 2 STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Except for the historical information contained herein, some of the statements in this Report contain forward-looking statements that involve risks and uncertainties. These statements are found in the sections entitled "Business," "Management's Discussion and Analysis of Financial Condition and Results of Operations," and "Risk Factors." They include statements concerning: our business strategy; expectations of market and customer response; liquidity and capital expenditures; future sources of revenues; expansion of our product lines; addition of new product lines; and trends in industry activity generally. In some cases, you can identify forward-looking statements by words such as "may," "will," "should," "expect," "plan," "could," "anticipate," "intend," "believe," "estimate," "predict," "potential," "goal," or "continue" or similar terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including, but not limited to, the risks outlined under "Risk Factors," that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. For example, assumptions that could cause actual results to vary materially from future results include, but are not limited to: our ability to successfully develop and market our products to customers; our ability to generate customer demand for our products in our target markets; the development of our target markets and market opportunities; our ability to produce and deliver suitable products at competitive cost; market pricing for our products and for competing products; the extent of increasing competition; technological developments in our target markets and the development of alternate, competing technologies in them; and sales of shares by existing shareholders. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. PART I Item 1.Business. Overview Inspired Builders, Inc., a Nevada Corporation, was located in Boston, Massachusetts. On January 13, 2012, pursuant to the change of control transaction, we relocated to Santa Monica, California. Until the change of control transaction, we focused on the real estate construction services business through a residential property repair and home improvement business. . Since then we have redirected the Company’s focus to acquiring, investing in, developing and managing real estate properties and related investments.We have evaluated numerous real estate investment opportunities emphasizing commercial real estate development. Any such efforts in real estate will require substantial financial and management resources, which the Company does not currently possess.Therefore, while we will seek to acquire these resources as a part of our business plans, there can be no assurance of our success, and therefore, in our ability to enter the real estate investment or any other market. Agreement to Purchase of Duval Property On June 24, 2013 the Company entered into an agreement with a related party to purchase a parcel of undeveloped land in Duval County, Florida.The purchase price for the Duval property was $1,350,000, payable as to $750,000 by the Company’s delivery of a 3% mortgage in the amount of $750,000, which is due June 15, 2014.The $600,000 balance of the purchase price was paid by approving the issuance to the seller of 100,000 shares of the Company’s common stock, $0.001 par value per share, which was valued by the parties at $6.00 per share.Due to the related party nature of this transaction, the Company’s carrying value was deemed to be the historical basis of the property, $307,504.The difference between the purchase price and the historical basis was treated as a deemed distribution and recorded against Additional Paid In Capital. Joint Venture with Development Property Holdings, Inc. As previously disclosed on Form 8-K filed on December 31, 2013, on December 10, 2013, we entered into a joint venture with Development Property Holdings, Inc. a California corporation, (the “Joint Venture”) to enter into and become a Florida joint venture for the purpose of acquiring certain commercial real property in the State of Florida. The Joint Venture will be vested 50% by each partner and all decisions, costs, expenses and profits will be divided evenly between the two partners. A copy of the Joint Venture Agreement is attached hereto as Exhibit 10.6. To date, the Joint Venture has not executed and closed on any properties and is still searching for its first project. 3 Employees As of January 7, 2014, other than our Chief Executive Officer, we have 0 employees. Item 1A.Risk Factors. Smaller reporting companies are not required to provide the information required by this item. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. Our principal executive office is now located at 233 Wilshire Boulevard, Suite 830, Santa Monica, California 90401, and our telephone number is (310) 526-8400. We do not have a lease agreement for this property. This property is owned by our sole officer and director and he allows us to use the space to run the business. 4 Item 3.Legal Proceedings. We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company, threatened against or affecting our company, our common stock, or of our companies officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 4. Mine Safety Disclosures. Not applicable. PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock commenced quotation on the OTC Bulletin Board under the trading symbol “ISRB” on April 8, 2011. The OTC Bulletin Board is generally considered to be a less active and efficient market than the NASDAQ Global Market, the NASDAQ Capital Market or any national exchange and will not provide investors with the liquidity that the NASDAQ Global Market, the NASDAQ Capital Market or a national exchange would offer.Since being listed on the OTCBB in April 2011 our common stock has not been traded. Recent Sales of Unregistered Securities None. Holders As of February 25, 2014, we had approximately 27 record holders. Dividends No dividends were declared on our common stock in the year ended September 30, 2013, and it is anticipated that cash dividends will not be declared on our common stock in the foreseeable future.Our dividend policy is subject to the discretion of our board of directors and depends upon a number of factors, including operating results, financial condition and general business conditions.Holders of common stock are entitled to receive dividends as, if and when declared by our board of directors out of funds legally available therefor.We may pay cash dividends if net income available to stockholders fully funds the proposed dividends, and the expected rate of earnings retention is consistent with capital needs, asset quality and overall financial condition. Securities Authorized for Issuance under Equity Compensation Plan None. Item 6.Selected Financial Data. Smaller reporting companies are not required to provide the information required by this item. Item 7.Management’s Discussion and Analysis of Financial Conditions and Results Of Operations. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. 5 Plan of Operations We have commenced limited operations and we will require outside capital to implement our business model. Inspired Builders, Inc., a Nevada Corporation, was located in Boston, Massachusetts. On January 13, 2012, pursuant to the change of control transaction, we relocated to Santa Monica, California. Until the change of control transaction, we focused on repairing and providing home improvements for the homeowners. Going forward, we expect to redirect the Company’s focus to acquiring, investing in, developing and managing real estate properties and related investments.Any such efforts will require substantial financial and management resources, which the Company does not currently possess.Therefore, while we will seek to acquire these resources as a part of our business plans, there can be no assurance of our success, and therefore, in our ability to enter the real estate investment or any other market. Limited Operating History We have generated no independent financial history and have not previously demonstrated that we will be able to expand our business. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our business model and/or sales methods. Results of Operations Comparison of the year ended September 30, 2013 and 2012 For the fiscal year ended September 30, 2013, we had revenues of $0, as compared to $0 in the same period in 2012. Operating expenses for the year ended September 30, 2013 totaled $97,748 resulting in a net loss of $132,799, as compared to operating expenses of $212,539and a net loss of $228,980 for the year ended September 30, 2012. Expenses for the year ended September 30, 2013 consisted of$97,748in general and administrative expenses, as compared to $212,539 of general administrative expenses for the same period in 2012. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support its current and future operations, satisfy its obligations, and otherwise operate on an ongoing basis. We have been funding our operations through the sale of our common stock. Our net revenues are not sufficient to fund our operating expenses. At September 30, 2013, we had a cash balance of $857.Since inception, we raised $6,500 from the sale of common stock to fund our operating expenses, pay our obligations, and grow our company. We currently have no material commitments for capital expenditures. We may be required to raise additional funds, particularly if we are unable to generate positive cash flow as a result of our operations. We estimate that based on current plans and assumptions, that our available cash will not be sufficient to satisfy our cash requirements under our present operating expectations, without further financing, for up to 12 months. We do not have sufficient working capital to fund the expansion of our operations and to provide working capital necessary for our ongoing operations and obligations. We will need to raise significant additional capital to fund our operating expenses, pay our obligations, and grow our company. We do not anticipate that we will be profitable in 2014. Therefore our future operations will be dependent on our ability to secure additional financing. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock and a downturn in the U.S. equity and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Furthermore, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. The inability to obtain additional capital will restrict our ability to grow and may reduce our ability to continue to conduct business operations. If we are unable to obtain additional financing, we will likely be required to curtail our marketing and development plans and possibly cease our operations. 6 We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. Our liquidity may be negatively impacted by the significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. Critical Accounting Policies and Estimates While our significant accounting policies are more fully described in Note 1 to our financial statements for the period ended September 30, 2013, we believe that the following accounting policies are the most critical to aid you in fully understanding and evaluating this management discussion and analysis. Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We continually evaluate our estimates, including those related to bad debts, recovery of long-lived assets, income taxes, and the valuation of real estate and equity transactions. We base our estimates on historical experience and on various other assumptions that we believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Any future changes to these estimates and assumptions could cause a material change to our reported amounts of revenues, expenses, assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of the financial statements. Revenue recognition We recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured.For all revenue sources discussed below, in accordance with ASC 605-45 “Principal Agent Considerations”, we recognize revenue net of amounts retained by third party entities pursuant to revenue sharing agreements. Our specific revenue recognition policies are as follows: We recognize revenue from the acceptance of a home remodeling contract and the signing of the contract when the project is completed and collection is reasonably assured. 7 Stock-based compensation We account for stock-based instruments issued to employees in accordance with ASC Topic 718. ASC Topic 718 requires companies to recognize in the statement of operations the grant-date fair value of stock options and other equity based compensation issued to employees. There were no options outstanding as of September 30, 2013. We account for non-employee share-based awards in accordance with ASC Topic 505-50. Recent Accounting Pronouncements Recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC, did not, or are not believed by management, to have a material impact on the Company’s present or future financial statements. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. Smaller reporting companies are not required to provide the information required by this item. 8 Item 8.Financial Statements and Supplementary Data. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Inspired Builders, Inc. We have audited the accompanying balance sheet of Inspired Builders, Inc. (the “Company”) as ofSeptember 30, 2013, and the related statement of operations, statement of stockholders’ deficit and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Inspired Builders, Inc. as of September 30, 2013 and the results of its operations and its cash flows for the period then ended,in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3in the financial statements, the Company has a net loss of $132,799, an accumulated deficit of $432,974 and a negative cash flow from continuing operations of $ 61,628. These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plans concerning these matters are also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Liggett, Vogt & Webb, P.A. Certified Public Accountants Boynton Beach, Florida February 28, 2014 F-1 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Inspired Builders Inc. We have audited the accompanying balance sheet of Inspired Builders Inc. as of September 30, 2012 and the related statements of operations, stockholders' deficit, and cash flows for the year in the period ended September 30, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Inspired Builders Inc. as of September 30, 2012, and the results of its operations and its cash flows for the year in the period ended September 30, 2012, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered recurring losses and negative cash flows from operations that raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also discussed in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Donahue Associates LLC Monmouth Beach, N.J. January 15, 2013 F-2 INSPIRED BUILDER, INC. BALANCE SHEETS ASSETS As of September 30, ASSETS Current Assets: Cash $ $
